Exhibit 10.2

FIRST AMENDMENT TO EXCHANGE AGREEMENT

This AMENDMENT OF EXCHANGE AGREEMENT (this “Agreement”), dated as of November 8,
2012, is entered into by and between Cereplast, Inc., a Nevada corporation (the
“Company”), and Magna Group, LLC, (the “Holder”).

WHEREAS, the parties entered into that certain Exchange Agreement dated as of
October 15, 2012 (the “Exchange Agreement”), which provides for the exchange of
certain participation interests in certain Secured Promissory Notes issued by
the Company to Compass Horizon Funding Company, LLC , which participation
interests will be acquired by Holder pursuant to that certain Participation
Purchase Agreement (the “Purchase Agreement”) dated as of October 15, 2012;

WHEREAS, the parties which to amend the form of New Note attached to the
Exchange Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Holder hereby agree as follows:

 

1.          Definitions; Interpretation. Unless otherwise defined herein, all
capitalized terms used herein and defined in the Exchange Agreement shall have
the respective meanings given to those terms in the Exchange Agreement.

 

2.          Form of New Note. The Form of New Note that shall be issued pursuant
to the Exchange Agreement shall be replaced in its entirety and in lieu thereof
the form of New Note shall be in the form of the attached Exhibit A.

 

3.          Amended and Restated New Note. Simultaneously with the execution of
this Amendment, Holder shall return to the Company that certain New Note issued
on October 15, 2012 marked “cancelled” and the Company shall promptly hereto
issue to the Holder an Amended and Restated Note, in the form of the attached
Exhibit B.

 

4.          Effect of Agreement. Except as expressly provided hereunder, the
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power, or remedy of Holder, nor constitute a waiver of any
provision of the Exchange Agreement. Except as amended above, the Exchange
Agreement remains in full force and effect.

 

5.          Headings. Headings in this Agreement are for convenience of
reference only and are not part of the substance hereof.

 

6.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules.



--------------------------------------------------------------------------------

7.          Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic or facsimile transmission, each of which
when so delivered shall be deemed an original, but all such counterparts taken
together shall constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 

CEREPLAST, INC.

By:

  /s/ Frederic Scheer   Name: Frederic Scheer   Title:   Chief Executive Officer
MAGNA GROUP, LLC

By:

  /s/ Joshua Sason   Name: Joshua Sason   Title:   Chief Executive Officer

 

3



--------------------------------------------------------------------------------

Exhibit A

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXCHANGEABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

CONVERTIBLE PROMISSORY NOTE

 

$500,000                , 201    

FOR VALUE RECEIVED, Cereplast, Inc., a Nevada corporation (the “Maker”), with
its offices located at 300 N. Continental, Suite 100, El Segundo, CA 90245,
promises to pay to the order of Magna Group, LLC. (the “Payee”) or its
registered assigns (with the Payee, the “Holder”), upon the terms set forth
below, the principal sum of Five Hundred Thousand Dollars ($500,000) (this
“Note”). The Note shall bear interest at the rate of 6% per annum payable on the
Maturity Date. Defined terms not otherwise defined herein shall have the
meanings ascribed to such terms in that certain exchange agreement of even date
herewith among the Maker and the Holder (the “Exchange Agreement”).

1. Payments.

(a) Unless an Event of Default shall have previously occurred and be continuing
or this Note is sooner converted into shares of Maker’s common stock pursuant to
the terms herein, the full amount of principal under this Note shall be due and
payable on [Insert date that is 12 months from issuance date] (the “Maturity
Date”).

2. Events of Default.

(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i) any default in the payment of the principal of this Note, as and when the
same shall become due and payable, which is not cured within 3 Trading Days;

 

4



--------------------------------------------------------------------------------

(ii) Maker shall fail to observe or perform any obligation or shall breach any
term or provision of this Note and such failure or breach shall not have been
remedied within thirty (30) business days after the date on which notice of such
failure or breach shall have been delivered (other than those occurrences
described in other provisions of this Section 2 for which a different grace or
cure period is specified, or for which no cure period is specified and which
constitute immediate Events of Default);

(iii) Maker shall fail to observe or perform any of its material obligations
owed to the Holder or any other material covenant, agreement, representation or
warranty contained in, or otherwise commit any material breach hereunder or in
any other agreement executed in connection herewith, including the Exchange
Agreement which failure shall not have been remedied within thirty (30) business
days after the date on which notice of such failure shall have been delivered;

(iv) Maker shall commence, or there shall be commenced against the Maker a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Maker commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Maker, or there is commenced against the
Maker any such bankruptcy, insolvency or other proceeding which remains
undismissed for a period of sixty (60) days; or the Maker is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Maker suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Maker makes a
general assignment for the benefit of creditors; or the Maker shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Maker shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Maker shall by any act or failure to act expressly indicate its
consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Maker for the purpose of effecting any
of the foregoing;

(v) Maker shall fail to deliver shares of Common Stock upon the conversion of
any Notes and such failure continues for eight (8) calendar days following the
scheduled settlement date for such conversion.

(vi) If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least One Million ($1,000,000) shall be
rendered against Maker and shall remain unsatisfied and unstayed for a period of
ten (10) days or more.

(b) If any Event of Default occurs and shall be continuing, the full principal
amount of this Note shall become, at the Holder’s election, immediately due and
payable in cash.

(c) The Holder need not provide and the Maker hereby waives any presentment,
demand, protest or other notice of any kind. Such declaration may be rescinded
and annulled by the Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

5



--------------------------------------------------------------------------------

3. Conversion

a. Conversion Option

At any time after the date of issuance of this Note, this Note shall be
convertible (in whole or in part), at the option of the Holder (the “Conversion
Option”), into such number of fully paid and non-assessable shares of Common
Stock of Maker (the “Common Stock”) as is determined by dividing (x) that
portion of the outstanding balance under this Note as of such date that the
Holder elects to convert by (y) the Conversion Price (as defined below) then in
effect on the date (the “Conversion Date”) on which the Holder faxes a notice of
conversion (the “Conversion Notice”), duly executed, to Maker, provided,
however, that the Conversion Price shall be subject to adjustment as described
herein. To effect conversions hereunder, the Holder shall not be required to
physically surrender this Note to the Company unless the entire principal amount
of this Note, plus all accrued and unpaid interest thereon, has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Not in an amount equal to the applicable
conversion. The Holder and the Company shall maintain records showing the
principal amount(s) converted and the date of such conversion(s). The Company
may deliver an objection to any Notice of Conversion within one (1) Business Day
of delivery of a Notice of Conversion. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. The Holder, and any assignee by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note may be less than the amount stated on
the face hereof.

For purposes of this Section 3 the following terms shall mean as follows:

“Conversion Price” means 75% of the average of the three lowest VWAPs during the
ten (10) consecutive Trading Day period immediately prior to the date of
conversion.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Maker, the fees and expenses of which shall be paid
by the Maker.

“Trading Day” means a day on which any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question
is open for trading: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange or the OTC
Bulletin Board (or any successors to any of the foregoing).

 

6



--------------------------------------------------------------------------------

b. Mechanics of Conversion

(i) Not later than three (3) Trading Days after any Conversion Date, Maker or
its designated transfer agent, as applicable, shall issue and deliver to the
Holder, a certificate registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled,
within three Trading Days after the Conversion Date (the “Delivery Date”). If in
the case of any Conversion Notice such certificate or certificates are not
delivered to or as directed by the Holder by the Delivery Date, the Holder shall
be entitled by written notice to Maker at any time on or before its receipt of
such certificate or certificates thereafter, to rescind such conversion, in
which event Maker shall immediately return the Note tendered for conversion (if
applicable), and whereupon the Maker and the Holder shall each be restored to
their respective positions immediately prior to the delivery of such notice of
revocation.

(ii) The Maker understands that a delay in the delivery of the shares of Common
Stock upon conversion of this Note beyond the Delivery Date could result in
economic loss to the Holder. If Maker fails to deliver to the Holder such
certificates by the Delivery Date, the Maker shall pay to the Holder, in cash,
an amount per Trading Day for each Trading Day until such certificates are
delivered, together with interest on such amount at a rate of 10% per annum,
accruing until such amount and any accrued interest thereon is paid in full,
equal to the greater of: (A) (i) 1% of the aggregate amount of the Note
requested to be converted for the first five (5) Trading Days after the Delivery
Date and (ii) 2% of the aggregate amount of the Note requested to be converted
for each Trading Day thereafter; and (B) $1,000 per day (which amount shall be
paid as liquidated damages and not as a penalty). Nothing herein shall limit the
Holder’s right to pursue actual damages for Maker’s failure to deliver
certificates representing shares of Common Stock upon conversion within the
period specified herein and the Holder shall have the right to pursue all
remedies available to it at law or in equity (including, without limitation, a
decree of specific performance and/or injunctive relief). Notwithstanding
anything to the contrary contained herein, the Holder shall be entitled to
withdraw a Conversion Notice, and upon such withdrawal the Maker shall only be
obligated to pay the liquidated damages accrued through the date the Conversion
Notice is withdrawn.

(iii) In addition to any other rights available to the Holder, if Maker fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the shares of Common Stock issuable upon conversion of this Note on
or before the Delivery Date, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the shares of
Common Stock issuable upon conversion of this Note which the Holder anticipated
receiving upon such conversion (a “Buy-In”), then the Maker shall (1) pay in
cash to the Holder the amount by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
shares of Common Stock issuable upon conversion of this Note that Maker was
required to deliver to the Holder in connection with the conversion at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Note and equivalent number of shares of Common Stock for
which such conversion was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had Maker timely complied
with its conversion and delivery obligations hereunder.

 

7



--------------------------------------------------------------------------------

For example, if the Holder purchases Common Stock having a total purchase price
of $11,000 to cover a Buy-In with respect to an attempted conversion of shares
of Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (1) of the immediately preceding sentence
the Maker shall be required to pay the Holder $1,000. The Holder shall provide
the Maker written notice indicating the amounts payable to the Holder in respect
of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Maker. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to Maker’s failure to timely deliver certificates
representing shares of Common Stock upon conversion of this Note as required
pursuant to the terms hereof.

(c) Holder’s Conversion Limitations. The Company shall not effect any conversion
of this Note, and a Holder shall not have the right to convert any portion of
this Note, to the extent that after giving effect to the conversion set forth on
the applicable Notice of Conversion, the Holder (together with the Holder’s
affiliates, and any persons acting as a group together with the Holder or any of
the Holder’s affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other Notes)
beneficially owned by the Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 3(c), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 3(C) applies, the determination of whether
this Note is convertible (in relation to other securities owned by the Holder
together with any affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of the Holder, and the submission of
a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Note may be converted (in relation to other securities owned by the
Holder together with any affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 3(c), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Company, or (iii) a more recent written
notice by the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding. Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.

 

8



--------------------------------------------------------------------------------

In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including this Note, by the Holder or its affiliates since the date
as of which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of this Note held by the Holder.
The Holder, upon not less than 61 days’ prior notice to the Company, may
increase or decrease the Beneficial Ownership Limitation provisions of this
Section 3(c), provided that the Beneficial Ownership Limitation in no event
exceeds 19.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of this Note held by the Holder and the Beneficial Ownership
Limitation provisions of this Section 3(c) shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company. The Beneficial Ownership Limitation provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 3(c) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Note.

(d) Adjustment of Conversion Price

Until the Note has been paid in full or converted in full, the Conversion Price
shall be subject to adjustment from time to time as follows:

(i) Adjustments for Stock Splits and Combinations. If Maker shall at any time or
from time to time after the original date of issuance of this Note, effect a
stock split of the outstanding Common Stock, the applicable Conversion Price in
effect immediately prior to the stock split shall be proportionately
decreased. If Maker shall at any time or from time to time after the original
date of issuance of this Note, combine the outstanding shares of Common Stock,
the applicable Conversion Price in effect immediately prior to the combination
shall be proportionately increased. Any adjustments under this Section shall be
effective at the close of business on the date the stock split or combination
occurs.

(ii) Adjustments for Subsequent Equity Sales. If, at any time while this Note is
outstanding, the Maker, as applicable, sells or grants any option to purchase or
sells or grants any right to reprice, or otherwise disposes of or issues (or
announces any sale, grant or any option to purchase or other disposition), any
Common Stock or Common Stock Equivalents entitling any Person to acquire shares
of Common Stock at an effective price per share that is lower than the then
Conversion Price (such lower price, the “Base Conversion Price” and such
issuances, collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance), then the
Conversion Price shall be reduced to equal the Base Conversion Price.

 

9



--------------------------------------------------------------------------------

Such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued. Notwithstanding the foregoing, no adjustment will be
made under this Section 3(d)(ii) in respect of an Exempt Issuance. The Maker
shall notify the Holder in writing, no later than the Trading Day following the
issuance of any Common Stock or Common Stock Equivalents subject to this
Section 5(b), indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price and other pricing terms (such
notice, the “Dilutive Issuance Notice”). For purposes of clarification, whether
or not the Maker provides a Dilutive Issuance Notice pursuant to this
Section 5(b), upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price on or after the date of such Dilutive Issuance, regardless of whether the
Holder accurately refers to the Base Conversion Price in the Notice of
Conversion. “Exempt Issuance” means the issuance of (a) shares of Common Stock
or options to employees, officers or directors of the Maker pursuant to any
existing stock or option plan or any stock or option plan duly adopted after the
date hereof for such purpose, by a majority of the non-employee members of the
Board of Directors or a majority of the members of a committee of non-employee
directors established for such purpose, (b) shares of Common Stock issued to
employees, officers or directors of the Maker in lieu of cash compensation for
services rendered to the Maker, (c) securities issued upon the exercise or
exchange of or conversion of any securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Note, provided that such
securities have not been amended since the date of this Note to increase the
number of such securities or to decrease the exercise price, exchange price or
conversion price of such securities, and (d) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Maker, provided that any such issuance shall only
be to a Person (or to the equityholders of a Person) which is, itself or through
its subsidiaries, an operating company or an owner of an asset in a business
synergistic with the business of the Maker and shall provide to the Maker
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Maker is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.

(iii) Adjustments for Certain Dividends and Distributions. If Maker shall at any
time or from time to time after the original date of issuance of this Note, make
or issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in shares of Common
Stock, then, and in each event, the applicable Conversion Price in effect
immediately prior to such event shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, the applicable Conversion
Price then in effect by a fraction:

the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 

10



--------------------------------------------------------------------------------

the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

(iv) Adjustment for Other Dividends and Distributions. If Maker shall at any
time or from time to time after the original date of issuance of this Note, make
or issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in other than
shares of Common Stock, then, and in each event, an appropriate revision to the
applicable Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the holders of this
Note shall receive upon conversions thereof, in addition to the number of shares
of Common Stock receivable thereon, the number of securities of Maker which they
would have received had this Note been converted into Common Stock on the date
of such event and had thereafter, during the period from the date of such event
to and including the Conversion Date, retained such securities (together with
any distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section with respect to the
rights of the Holder; provided, however, that if such record date shall have
been fixed and such dividend is not fully paid or if such distribution is not
fully made on the date fixed therefor, the Conversion Price shall be adjusted
pursuant to this paragraph as of the time of actual payment of such dividends or
distributions.

(v) Adjustments for Reclassification, Exchange or Substitution. If the Common
Stock issuable upon conversion of this Note at any time or from time to time
after the original date of issuance of this Note shall be changed to the same or
different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for herein, or
a reorganization, merger, consolidation, or sale of assets provided for herein,
then, and in each event, an appropriate revision to the Conversion Price shall
be made and provisions shall be made (by adjustments of the Conversion Price or
otherwise) so that the Holder shall have the right thereafter to convert this
Note into the kind and amount of shares of stock and other securities receivable
upon reclassification, exchange, substitution or other change, by holders of the
number of shares of Common Stock into which such Note might have been converted
immediately prior to such reclassification, exchange, substitution or other
change, all subject to further adjustment as provided herein.

(vi) Consideration for Stock. In case any shares of Common Stock or any Common
Stock Equivalents (defined as “rights or warrants or options to purchase any
Common Stock or Convertible Securities (defined as “securities convertible into
or exchangeable for, directly or indirectly, Common Stock”) shall be issued or
sold:

in connection with any merger or consolidation in which Maker is the surviving
corporation (other than any consolidation or merger in which the previously
outstanding shares of Common Stock of Maker shall be changed to or exchanged for
the stock or other securities of another corporation), the amount of
consideration therefor shall be, deemed to be the fair value, as determined
reasonably and in good faith by the Board of Directors of Maker, of such portion
of the assets and business of the non-surviving corporation as such Board may
determine to be attributable to such shares of Common Stock, Convertible
Securities, rights or warrants or options, as the case may be; or

 

11



--------------------------------------------------------------------------------

in the event of any consolidation or merger of Maker in which Maker is not the
surviving corporation or in which the previously outstanding shares of Common
Stock of Maker shall be changed into or exchanged for the stock or other
securities of another corporation, or in the event of any sale of all or
substantially all of the assets of Maker for stock or other securities of any
corporation, Maker shall be deemed to have issued a number of shares of its
Common Stock for stock or securities or other property of the other corporation
computed on the basis of the actual exchange ratio on which the transaction was
predicated, and for a consideration equal to the fair market value on the date
of such transaction of all such stock or securities or other property of the
other corporation. If any such calculation results in adjustment of the
applicable Conversion Price, or the number of shares of Common Stock issuable
upon conversion of the Note, the determination of the applicable Conversion
Price or the number of shares of Common Stock issuable upon conversion of the
Note immediately prior to such merger, consolidation or sale, shall be made
after giving effect to such adjustment of the number of shares of Common Stock
issuable upon conversion of the Note. In the event Common Stock is issued with
other shares or securities or other assets of Maker for consideration which
covers both, the consideration computed as provided in this Section shall be
allocated among such securities and assets as determined in good faith by the
Board of Directors of Maker; or

for services, other than as permitted pursuant to Section 4(d)(x), the amount of
consideration therefor shall be deemed to be the par value of the Common Stock.

(vii) Record Date. In case Maker shall take record of the holders of its Common
Stock for the purpose of entitling them to subscribe for or purchase Common
Stock or Convertible Securities, then the date of the issue or sale of the
shares of Common Stock shall be deemed to be such record date.

(viii) No Impairment. The Maker shall not, by amendment of its Articles of
Incorporation, Bylaws, Operating Agreement or other constitutional documents, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Maker, but will at all times in good faith, assist
in the carrying out of all the provisions of this Section and in the taking of
all such action as may be necessary or appropriate in order to protect the
conversion rights of the Holder against impairment. In the event a Holder shall
elect to convert any portion of the Note as provided herein, Maker cannot refuse
conversion based on any claim that such Holder or anyone associated or
affiliated with such Holder has been engaged in any violation of law, violation
of an agreement to which such Holder is a party or for any reason whatsoever,
unless, an injunction from a court, or notice, restraining and or adjoining
conversion of all or of the Note shall have issued and Maker posts a surety bond
for the benefit of such Holder in an amount equal to one hundred percent
(100%) of the amount of the Note that the Holder has elected to convert, which
bond shall remain in effect until the completion of arbitration/litigation of
the dispute and the proceeds of which shall be payable to such Holder (as
liquidated damages) in the event it obtains judgment.

 

12



--------------------------------------------------------------------------------

(ix) Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of this Note pursuant to this Section, Maker at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. Maker shall, upon written request of the
Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note. Notwithstanding the foregoing,
Maker shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent (1%) of such
adjusted amount.

(x) Issue Taxes. The Maker shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Maker shall not be obligated to
pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.

(xi) Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. All fractional shares shall be rounded up to the
nearest whole share.

(xii) Reservation of Common Stock. Maker shall at all times when this Note shall
be outstanding, reserve and keep available out of its authorized but unissued
Common Stock, such number of shares of Common Stock as shall from time to time
be sufficient to effect the conversion of this Note. Maker shall, from time to
time in accordance with Nevada law, increase the authorized number of shares of
Common Stock if at any time the unissued number of authorized shares shall not
be sufficient to satisfy Maker’ obligations under this Section.

(xiii) Regulatory Compliance. If any shares of Common Stock to be reserved for
the purpose of conversion of this Note or any interest accrued thereon require
registration or listing with or approval of any governmental authority, stock
exchange or other regulatory body under any federal or state law or regulation
or otherwise before such shares may be validly issued or delivered upon
conversion, Maker shall, at its sole cost and expense, in good faith and as
expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.

4. Nasdaq Limitations. Notwithstanding anything to the contrary in this Note,
the Holder shall have no right to receive from the Maker, upon conversion of
this Note, such number of shares which together with such number of shares that
may be issued by the Maker pursuant to those certain Convertible Promissory
Notes issued pursuant to that certain Purchase Agreement dated October 15, 2012,
between the Maker and Hanover Holdings I, LLC, that is more than 19.999% of the
amount of Common Stock of the Maker issued and outstanding on the date of the
Exchange Agreement, unless the Maker’s shareholders shall have approved the
transactions contemplated hereby, including the issuance of shares upon
conversion of this Note, in excess of 20% of the amount of Common Stock of the
Maker issued and outstanding on the date of the Exchange Agreement.

 

13



--------------------------------------------------------------------------------

5. No Waiver of the Holder’s Rights. All payments of principal shall be made
without setoff, deduction or counterclaim. No delay or failure on the part of
the Holder in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Holder of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Holder of
less than the full amount due and payable hereunder shall in no way limit the
right of the Holder to require full payment of all sums due and payable
hereunder in accordance with the terms hereof.

6. Modifications. No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.

7. Cumulative Rights and Remedies; Usury. The rights and remedies of the Holder
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note, or applicable law (including at equity).
The election of the Holder to avail itself of any one or more remedies shall not
be a bar to any other available remedies, which the Maker agrees the Holder may
take from time to time. If it shall be found that any interest paid or payable
hereunder violates applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law, and any interest previously paid in excess of such
legal limit shall be returned to the Maker by the Holder.

8. Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.

9. Successors and Assigns. This Note shall be binding upon the Maker and its
successors and shall inure to the benefit of the Holder and its successors and
assigns. The term “Holder” as used herein, shall also include any endorsee,
assignee or other holder of this Note.

10. Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated or
otherwise destroyed, the Maker shall execute and deliver to the Holder a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, the Maker may require the Holder to deliver to the Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.

 

14



--------------------------------------------------------------------------------

11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of the Maker
and the Holder agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, County of New York (the “New York
Courts”). Each of the Maker and the Holder hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder (including with respect to the enforcement of this Note), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such suit, action or proceeding is brought in an
inconvenient forum. Each of the Maker and the Holder hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to the other at the
address in effect for notices to it under the Exchange Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each of the Maker and the
Holder hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Note or the transactions contemplated hereby.

12. Notice. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
notice provisions of the Exchange Agreement.

13. Required Notice to the Holder. The Holder is to be notified by the Maker,
within five (5), business days, in accordance with Section 12, of the existence
or occurrence of any Event of Default.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

The undersigned has executed this Note as a maker and not as a surety or
guarantor or in any other capacity.

 

CEREPLAST, INC.

By:

      Name: Frederic Scheer   Title:   Chief Executive Officer

 

16



--------------------------------------------------------------------------------

Exhibit B

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXCHANGEABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

 

$500,000    October 15, 2012      Amended and Restated November 8, 2012

FOR VALUE RECEIVED, Cereplast, Inc., a Nevada corporation (the “Maker”), with
its offices located at 300 N. Continental, Suite 100, El Segundo, CA 90245,
promises to pay to the order of Magna Group, LLC. (the “Payee”) or its
registered assigns (with the Payee, the “Holder”), upon the terms set forth
below, the principal sum of Five Hundred Thousand Dollars ($500,000) (this
“Note”). The Note shall bear interest at the rate of 6% per annum payable on the
Maturity Date. Defined terms not otherwise defined herein shall have the
meanings ascribed to such terms in that certain exchange agreement of even date
herewith among the Maker and the Holder (the “Exchange Agreement”).

This Note amends and restates in its entirety that certain Convertible
Promissory Note dated October 15, 2012, made by the Maker in favor of the Payee
in the original principal amount of Five Hundred Thousand Dollars ($500,000)
(the “ Existing Note “); provided , that this Note is given solely in
substitution of the Existing Note and not in repayment or satisfaction thereof.
The Maker hereby acknowledges and agrees that simultaneously with the Maker’s
execution and delivery of this Note to the Payee, the Payee has agreed to
deliver to the Maker the Existing Note, marked “cancelled”.

1. Payments.

(a) Unless an Event of Default shall have previously occurred and be continuing
or this Note is sooner converted into shares of Maker’s common stock pursuant to
the terms herein, the full amount of principal under this Note shall be due and
payable on October 15, 2013 (the “Maturity Date”).

 

17



--------------------------------------------------------------------------------

2. Events of Default.

(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i) any default in the payment of the principal of this Note, as and when the
same shall become due and payable, which is not cured within 3 Trading Days;

(ii) Maker shall fail to observe or perform any obligation or shall breach any
term or provision of this Note and such failure or breach shall not have been
remedied within thirty (30) business days after the date on which notice of such
failure or breach shall have been delivered (other than those occurrences
described in other provisions of this Section 2 for which a different grace or
cure period is specified, or for which no cure period is specified and which
constitute immediate Events of Default);

(iii) Maker shall fail to observe or perform any of its material obligations
owed to the Holder or any other material covenant, agreement, representation or
warranty contained in, or otherwise commit any material breach hereunder or in
any other agreement executed in connection herewith, including the Exchange
Agreement which failure shall not have been remedied within thirty (30) business
days after the date on which notice of such failure shall have been delivered;

(iv) Maker shall commence, or there shall be commenced against the Maker a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Maker commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Maker, or there is commenced against the
Maker any such bankruptcy, insolvency or other proceeding which remains
undismissed for a period of sixty (60) days; or the Maker is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Maker suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Maker makes a
general assignment for the benefit of creditors; or the Maker shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Maker shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Maker shall by any act or failure to act expressly indicate its
consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Maker for the purpose of effecting any
of the foregoing;

(v) Maker shall fail to deliver shares of Common Stock upon the conversion of
any Notes and such failure continues for eight (8) calendar days following the
scheduled settlement date for such conversion.

(vi) If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least One Million ($1,000,000) shall be
rendered against Maker and shall remain unsatisfied and unstayed for a period of
ten (10) days or more.

 

18



--------------------------------------------------------------------------------

(b) If any Event of Default occurs and shall be continuing, the full principal
amount of this Note shall become, at the Holder’s election, immediately due and
payable in cash.

(c) The Holder need not provide and the Maker hereby waives any presentment,
demand, protest or other notice of any kind. Such declaration may be rescinded
and annulled by the Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

3. Conversion

a. Conversion Option 

At any time after the date of issuance of this Note, this Note shall be
convertible (in whole or in part), at the option of the Holder (the “Conversion
Option”), into such number of fully paid and non-assessable shares of Common
Stock of Maker (the “Common Stock”) as is determined by dividing (x) that
portion of the outstanding balance under this Note as of such date that the
Holder elects to convert by (y) the Conversion Price (as defined below) then in
effect on the date (the “Conversion Date”) on which the Holder faxes a notice of
conversion (the “Conversion Notice”), duly executed, to Maker, provided,
however, that the Conversion Price shall be subject to adjustment as described
herein. To effect conversions hereunder, the Holder shall not be required to
physically surrender this Note to the Company unless the entire principal amount
of this Note, plus all accrued and unpaid interest thereon, has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Not in an amount equal to the applicable
conversion. The Holder and the Company shall maintain records showing the
principal amount(s) converted and the date of such conversion(s). The Company
may deliver an objection to any Notice of Conversion within one (1) Business Day
of delivery of a Notice of Conversion. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. The Holder, and any assignee by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note may be less than the amount stated on
the face hereof.

For purposes of this Section 3 the following terms shall mean as follows:

“Conversion Price” means 75% of the average of the three lowest VWAPs during the
ten (10) consecutive Trading Day period immediately prior to the date of
conversion.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Maker, the fees and expenses of which shall be paid
by the Maker.

 

19



--------------------------------------------------------------------------------

“Trading Day” means a day on which any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question
is open for trading: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange or the OTC
Bulletin Board (or any successors to any of the foregoing).

b. Mechanics of Conversion

(i) Not later than three (3) Trading Days after any Conversion Date, Maker or
its designated transfer agent, as applicable, shall issue and deliver to the
Holder, a certificate registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled,
within three Trading Days after the Conversion Date (the “Delivery Date”). If in
the case of any Conversion Notice such certificate or certificates are not
delivered to or as directed by the Holder by the Delivery Date, the Holder shall
be entitled by written notice to Maker at any time on or before its receipt of
such certificate or certificates thereafter, to rescind such conversion, in
which event Maker shall immediately return the Note tendered for conversion (if
applicable), and whereupon the Maker and the Holder shall each be restored to
their respective positions immediately prior to the delivery of such notice of
revocation.

(ii) The Maker understands that a delay in the delivery of the shares of Common
Stock upon conversion of this Note beyond the Delivery Date could result in
economic loss to the Holder. If Maker fails to deliver to the Holder such
certificates by the Delivery Date, the Maker shall pay to the Holder, in cash,
an amount per Trading Day for each Trading Day until such certificates are
delivered, together with interest on such amount at a rate of 10% per annum,
accruing until such amount and any accrued interest thereon is paid in full,
equal to the greater of: (A) (i) 1% of the aggregate amount of the Note
requested to be converted for the first five (5) Trading Days after the Delivery
Date and (ii) 2% of the aggregate amount of the Note requested to be converted
for each Trading Day thereafter; and (B) $1,000 per day (which amount shall be
paid as liquidated damages and not as a penalty). Nothing herein shall limit the
Holder’s right to pursue actual damages for Maker’s failure to deliver
certificates representing shares of Common Stock upon conversion within the
period specified herein and the Holder shall have the right to pursue all
remedies available to it at law or in equity (including, without limitation, a
decree of specific performance and/or injunctive relief). Notwithstanding
anything to the contrary contained herein, the Holder shall be entitled to
withdraw a Conversion Notice, and upon such withdrawal the Maker shall only be
obligated to pay the liquidated damages accrued through the date the Conversion
Notice is withdrawn.

 

20



--------------------------------------------------------------------------------

(iii) In addition to any other rights available to the Holder, if Maker fails to
cause its transfer agent to transmit to the Holder a certificate or certificates
representing the shares of Common Stock issuable upon conversion of this Note on
or before the Delivery Date, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the shares of
Common Stock issuable upon conversion of this Note which the Holder anticipated
receiving upon such conversion (a “Buy-In”), then the Maker shall (1) pay in
cash to the Holder the amount by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
shares of Common Stock issuable upon conversion of this Note that Maker was
required to deliver to the Holder in connection with the conversion at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Note and equivalent number of shares of Common Stock for
which such conversion was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had Maker timely complied
with its conversion and delivery obligations hereunder. For example, if the
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted conversion of shares of Common Stock with
an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Maker shall be
required to pay the Holder $1,000. The Holder shall provide the Maker written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Maker. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to Maker’s failure to timely deliver certificates representing shares of
Common Stock upon conversion of this Note as required pursuant to the terms
hereof.

(c) Holder’s Conversion Limitations. The Company shall not effect any conversion
of this Note, and a Holder shall not have the right to convert any portion of
this Note, to the extent that after giving effect to the conversion set forth on
the applicable Notice of Conversion, the Holder (together with the Holder’s
affiliates, and any persons acting as a group together with the Holder or any of
the Holder’s affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other Notes)
beneficially owned by the Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 3(c), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 3(C) applies, the determination of whether
this Note is convertible (in relation to other securities owned by the Holder
together with any affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of the Holder, and the submission of
a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Note may be converted (in relation to other securities owned by the
Holder together with any affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation.

 

21



--------------------------------------------------------------------------------

To ensure compliance with this restriction, the Holder will be deemed to
represent to the Company each time it delivers a Notice of Conversion that such
Notice of Conversion has not violated the restrictions set forth in this
paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 3(c), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company, or (iii) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 3(c), provided that
the Beneficial Ownership Limitation in no event exceeds 19.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Note held by the
Holder and the Beneficial Ownership Limitation provisions of this Section 3(c)
shall continue to apply. Any such increase or decrease will not be effective
until the 61st day after such notice is delivered to the Company. The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(c) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.

(d) Adjustment of Conversion Price

Until the Note has been paid in full or converted in full, the Conversion Price
shall be subject to adjustment from time to time as follows:

(i) Adjustments for Stock Splits and Combinations. If Maker shall at any time or
from time to time after the original date of issuance of this Note, effect a
stock split of the outstanding Common Stock, the applicable Conversion Price in
effect immediately prior to the stock split shall be proportionately
decreased. If Maker shall at any time or from time to time after the original
date of issuance of this Note, combine the outstanding shares of Common Stock,
the applicable Conversion Price in effect immediately prior to the combination
shall be proportionately increased. Any adjustments under this Section shall be
effective at the close of business on the date the stock split or combination
occurs.

 

22



--------------------------------------------------------------------------------

(ii) Adjustments for Subsequent Equity Sales. If, at any time while this Note is
outstanding, the Maker, as applicable, sells or grants any option to purchase or
sells or grants any right to reprice, or otherwise disposes of or issues (or
announces any sale, grant or any option to purchase or other disposition), any
Common Stock or Common Stock Equivalents entitling any Person to acquire shares
of Common Stock at an effective price per share that is lower than the then
Conversion Price (such lower price, the “Base Conversion Price” and such
issuances, collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance), then the
Conversion Price shall be reduced to equal the Base Conversion Price. Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued. Notwithstanding the foregoing, no adjustment will be made under this
Section 3(d)(ii) in respect of an Exempt Issuance. The Maker shall notify the
Holder in writing, no later than the Trading Day following the issuance of any
Common Stock or Common Stock Equivalents subject to this Section 5(b),
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms (such notice, the
“Dilutive Issuance Notice”). For purposes of clarification, whether or not the
Maker provides a Dilutive Issuance Notice pursuant to this Section 5(b), upon
the occurrence of any Dilutive Issuance, the Holder is entitled to receive a
number of Conversion Shares based upon the Base Conversion Price on or after the
date of such Dilutive Issuance, regardless of whether the Holder accurately
refers to the Base Conversion Price in the Notice of Conversion. “Exempt
Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Maker pursuant to any existing stock or
option plan or any stock or option plan duly adopted after the date hereof for
such purpose, by a majority of the non-employee members of the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose, (b) shares of Common Stock issued to employees,
officers or directors of the Maker in lieu of cash compensation for services
rendered to the Maker, (c) securities issued upon the exercise or exchange of or
conversion of any securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Note, provided that such securities
have not been amended since the date of this Note to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities, and (d) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Maker, provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Maker and shall provide to the Maker additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Maker is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 

23



--------------------------------------------------------------------------------

(iii) Adjustments for Certain Dividends and Distributions. If Maker shall at any
time or from time to time after the original date of issuance of this Note, make
or issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in shares of Common
Stock, then, and in each event, the applicable Conversion Price in effect
immediately prior to such event shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, the applicable Conversion
Price then in effect by a fraction:

the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

(iv) Adjustment for Other Dividends and Distributions. If Maker shall at any
time or from time to time after the original date of issuance of this Note, make
or issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in other than
shares of Common Stock, then, and in each event, an appropriate revision to the
applicable Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the holders of this
Note shall receive upon conversions thereof, in addition to the number of shares
of Common Stock receivable thereon, the number of securities of Maker which they
would have received had this Note been converted into Common Stock on the date
of such event and had thereafter, during the period from the date of such event
to and including the Conversion Date, retained such securities (together with
any distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section with respect to the
rights of the Holder; provided, however, that if such record date shall have
been fixed and such dividend is not fully paid or if such distribution is not
fully made on the date fixed therefor, the Conversion Price shall be adjusted
pursuant to this paragraph as of the time of actual payment of such dividends or
distributions.

(v) Adjustments for Reclassification, Exchange or Substitution. If the Common
Stock issuable upon conversion of this Note at any time or from time to time
after the original date of issuance of this Note shall be changed to the same or
different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for herein, or
a reorganization, merger, consolidation, or sale of assets provided for herein,
then, and in each event, an appropriate revision to the Conversion Price shall
be made and provisions shall be made (by adjustments of the Conversion Price or
otherwise) so that the Holder shall have the right thereafter to convert this
Note into the kind and amount of shares of stock and other securities receivable
upon reclassification, exchange, substitution or other change, by holders of the
number of shares of Common Stock into which such Note might have been converted
immediately prior to such reclassification, exchange, substitution or other
change, all subject to further adjustment as provided herein.

 

24



--------------------------------------------------------------------------------

(vi) Consideration for Stock. In case any shares of Common Stock or any Common
Stock Equivalents (defined as “rights or warrants or options to purchase any
Common Stock or Convertible Securities (defined as “securities convertible into
or exchangeable for, directly or indirectly, Common Stock”) shall be issued or
sold:

in connection with any merger or consolidation in which Maker is the surviving
corporation (other than any consolidation or merger in which the previously
outstanding shares of Common Stock of Maker shall be changed to or exchanged for
the stock or other securities of another corporation), the amount of
consideration therefor shall be, deemed to be the fair value, as determined
reasonably and in good faith by the Board of Directors of Maker, of such portion
of the assets and business of the non-surviving corporation as such Board may
determine to be attributable to such shares of Common Stock, Convertible
Securities, rights or warrants or options, as the case may be; or

in the event of any consolidation or merger of Maker in which Maker is not the
surviving corporation or in which the previously outstanding shares of Common
Stock of Maker shall be changed into or exchanged for the stock or other
securities of another corporation, or in the event of any sale of all or
substantially all of the assets of Maker for stock or other securities of any
corporation, Maker shall be deemed to have issued a number of shares of its
Common Stock for stock or securities or other property of the other corporation
computed on the basis of the actual exchange ratio on which the transaction was
predicated, and for a consideration equal to the fair market value on the date
of such transaction of all such stock or securities or other property of the
other corporation. If any such calculation results in adjustment of the
applicable Conversion Price, or the number of shares of Common Stock issuable
upon conversion of the Note, the determination of the applicable Conversion
Price or the number of shares of Common Stock issuable upon conversion of the
Note immediately prior to such merger, consolidation or sale, shall be made
after giving effect to such adjustment of the number of shares of Common Stock
issuable upon conversion of the Note. In the event Common Stock is issued with
other shares or securities or other assets of Maker for consideration which
covers both, the consideration computed as provided in this Section shall be
allocated among such securities and assets as determined in good faith by the
Board of Directors of Maker; or

for services, other than as permitted pursuant to Section 4(d)(x), the amount of
consideration therefor shall be deemed to be the par value of the Common Stock.

(vii) Record Date. In case Maker shall take record of the holders of its Common
Stock for the purpose of entitling them to subscribe for or purchase Common
Stock or Convertible Securities, then the date of the issue or sale of the
shares of Common Stock shall be deemed to be such record date.

 

25



--------------------------------------------------------------------------------

(viii) No Impairment. The Maker shall not, by amendment of its Articles of
Incorporation, Bylaws, Operating Agreement or other constitutional documents, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Maker, but will at all times in good faith, assist
in the carrying out of all the provisions of this Section and in the taking of
all such action as may be necessary or appropriate in order to protect the
conversion rights of the Holder against impairment. In the event a Holder shall
elect to convert any portion of the Note as provided herein, Maker cannot refuse
conversion based on any claim that such Holder or anyone associated or
affiliated with such Holder has been engaged in any violation of law, violation
of an agreement to which such Holder is a party or for any reason whatsoever,
unless, an injunction from a court, or notice, restraining and or adjoining
conversion of all or of the Note shall have issued and Maker posts a surety bond
for the benefit of such Holder in an amount equal to one hundred percent
(100%) of the amount of the Note that the Holder has elected to convert, which
bond shall remain in effect until the completion of arbitration/litigation of
the dispute and the proceeds of which shall be payable to such Holder (as
liquidated damages) in the event it obtains judgment.

(ix) Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of this Note pursuant to this Section, Maker at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. Maker shall, upon written request of the
Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the applicable
Conversion Price in effect at the time, and the number of shares of Common Stock
and the amount, if any, of other securities or property which at the time would
be received upon the conversion of this Note. Notwithstanding the foregoing,
Maker shall not be obligated to deliver a certificate unless such certificate
would reflect an increase or decrease of at least one percent (1%) of such
adjusted amount.

(x) Issue Taxes. The Maker shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Maker shall not be obligated to
pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.

(xi) Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. All fractional shares shall be rounded up to the
nearest whole share.

(xii) Reservation of Common Stock. Maker shall at all times when this Note shall
be outstanding, reserve and keep available out of its authorized but unissued
Common Stock, such number of shares of Common Stock as shall from time to time
be sufficient to effect the conversion of this Note. Maker shall, from time to
time in accordance with Nevada law, increase the authorized number of shares of
Common Stock if at any time the unissued number of authorized shares shall not
be sufficient to satisfy Maker’ obligations under this Section.

(xiii) Regulatory Compliance. If any shares of Common Stock to be reserved for
the purpose of conversion of this Note or any interest accrued thereon require
registration or listing with or approval of any governmental authority, stock
exchange or other regulatory body under any federal or state law or regulation
or otherwise before such shares may be validly issued or delivered upon
conversion, Maker shall, at its sole cost and expense, in good faith and as
expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.

 

26



--------------------------------------------------------------------------------

4. Nasdaq Limitations. Notwithstanding anything to the contrary in this Note,
the Holder shall have no right to receive from the Maker, upon conversion of
this Note, such number of shares which together with such number of shares that
may be issued by the Maker pursuant to those certain Convertible Promissory
Notes issued pursuant to that certain Purchase Agreement dated October 15, 2012,
between the Maker and Hanover Holdings I, LLC, that is more than 19.999% of the
amount of Common Stock of the Company issued and outstanding on the date of the
Exchange Agreement, unless the Maker’s shareholders shall have approved the
transactions contemplated hereby, including the issuance of shares upon
conversion of this Note, in excess of 20% of the amount of Common Stock of the
Maker issued and outstanding on the date of the Exchange Agreement.

5. No Waiver of the Holder’s Rights. All payments of principal shall be made
without setoff, deduction or counterclaim. No delay or failure on the part of
the Holder in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Holder of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Holder of
less than the full amount due and payable hereunder shall in no way limit the
right of the Holder to require full payment of all sums due and payable
hereunder in accordance with the terms hereof.

6. Modifications. No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.

7. Cumulative Rights and Remedies; Usury. The rights and remedies of the Holder
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note, or applicable law (including at equity).
The election of the Holder to avail itself of any one or more remedies shall not
be a bar to any other available remedies, which the Maker agrees the Holder may
take from time to time. If it shall be found that any interest paid or payable
hereunder violates applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law, and any interest previously paid in excess of such
legal limit shall be returned to the Maker by the Holder.

8. Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.

9. Successors and Assigns. This Note shall be binding upon the Maker and its
successors and shall inure to the benefit of the Holder and its successors and
assigns. The term “Holder” as used herein, shall also include any endorsee,
assignee or other holder of this Note.

 

27



--------------------------------------------------------------------------------

10. Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated or
otherwise destroyed, the Maker shall execute and deliver to the Holder a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, the Maker may require the Holder to deliver to the Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.

11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of the Maker
and the Holder agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, County of New York (the “New York
Courts”). Each of the Maker and the Holder hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder (including with respect to the enforcement of this Note), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such suit, action or proceeding is brought in an
inconvenient forum. Each of the Maker and the Holder hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to the other at the
address in effect for notices to it under the Exchange Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each of the Maker and the
Holder hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Note or the transactions contemplated hereby.

12. Notice. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
notice provisions of the Exchange Agreement.

13. Required Notice to the Holder. The Holder is to be notified by the Maker,
within five (5), business days, in accordance with Section 12, of the existence
or occurrence of any Event of Default.

[Signature page follows]

 

28



--------------------------------------------------------------------------------

The undersigned has executed this Note as a maker and not as a surety or
guarantor or in any other capacity.

 

CEREPLAST, INC.

By:

      Name: Frederic Scheer   Title:   Chief Executive Officer

 

29